Exhibit 10.8

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made as of this 21st
day of May, 2018, effective as of the 2nd day of January, 2018 (the date on
which the Agreement was first provided to the Executive (as defined below)), by
Wyndham Worldwide Corporation, a Delaware corporation (the “Company”), and Gail
Mandel (the “Executive”).

 

WHEREAS, the Executive serves as the President and Chief Executive Officer of
the Company’s exchange and rentals business, Wyndham Destination Network
(“WDN”);

 

WHEREAS, the Executive and the Company are signatories to an employment
agreement dated November 13, 2014 (“Original Employment Agreement”) and an
amendment to the Employment Agreement dated August 2, 2017 (“Amendment No. 1”)
(Original Employment Agreement and Amendment No. 1, collectively, the
“Employment Agreement”); and

 

WHEREAS, the Company and the Executive have mutually agreed to end their
employment relationship under the terms and conditions set forth exclusively in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
Executive and the Company agree as follows:

 

Section 1                                              Cessation of Employment
Relationship.

 

Effective as of the first to occur between (a) the closing of the previously
announced spin off of the Company’s hotel business from the Company, which
involves the distribution of all of the outstanding shares of the entity that
holds the Company’s hotel business (following an internal reorganization of the
Company’s businesses) on a pro rata basis to the holders of common stock of the
Company (the “Transaction”), and (b) the date on which the Company publicly
announces its decision not to proceed with the Transaction (the “Transaction
Termination”), the Executive’s employment with the Company and its affiliates
will automatically terminate without the need for any further action by the
Company, the Executive or any other party (the date on which the conditions in
either clause (a) or clause (b) are met, the “Separation Date”).

 

The Executive shall, up through the Separation Date, continue to serve as Chief
Executive Officer of WDN.  Effective as of the Separation Date, the Executive
hereby resigns from all positions, offices and directorships with the Company
and any affiliate and subsidiary of the Company, as well as from any positions,
offices and directorships on the Company’s and its affiliates’ and subsidiaries’
foundations, benefits plans and programs.

 

Section 2                                              Payment Obligations.

 

2.1                               Payment for Accrued Salary, Benefits, Etc. 
From the date of this Agreement until the Separation Date, the Executive shall
continue to be compensated in the amount of her current Base Salary (as defined
in Section IV(a) of the Employment Agreement) of six hundred thirty thousand
dollars ($630,000), and within 30 days of the Separation Date, the Company shall
pay

 

--------------------------------------------------------------------------------


 

to the Executive any earned but unpaid Base Salary through the Separation Date. 
All payments shall be made to Executive less all applicable taxes, deductions
and other withholdings.

 

The Executive will also receive payment of any reasonable unreimbursed business
expenses incurred prior to the Separation Date, pursuant to the Company’s Travel
and Entertainment Expense Reimbursement Policy that is in effect on the
Separation Date, within 60 days following the Separation Date, provided that the
Executive submits within 10 business days after the Separation Date all
appropriate supporting documentation necessary for the reimbursement of any
business expenses.

 

Finally, until the Separation Date, all of the Executive’s time-based restricted
stock units (“RSUs”) and performance-based restricted stock units (“PVRSUs”)
outstanding as of the date of this Agreement will continue to vest and be
settled (net of shares of Company common stock withheld to satisfy applicable
withholding taxes) in accordance with their existing terms and conditions.

 

2.2                               Severance.  The Company and the Executive
agree that the Executive’s separation from employment with the Company will be
treated as a “Without Cause Termination” pursuant to the Employment Agreement;
provided that the Executive’s employment is not terminated prior to the
Separation Date due to a “Termination for Cause” (as defined in the Employment
Agreement), in accordance with the terms of the Employment Agreement. 
Accordingly,

 

(a)                                 the Company shall pay the Executive an
aggregate cash severance amount equal to two million five hundred twenty
thousand dollars ($2,520,000), payable in a lump sum within 60 days after the
Separation Date, subject to Sections 2.5, 2.6 and 4.6 below;

 

(b)                                 effective as of the Separation Date, and
subject to Sections 2.5, 2.6 and 4.6 below, the Executive’s outstanding
incentive equity awards shall be treated as set forth below:

 

(i)                                     If the Transaction Termination triggers
the Separation Date, then the Executive’s RSUs and PVRSUs (each as defined
below) will vest as follows:

 

1.              To the extent not previously vested in accordance with their
existing terms and conditions, all of the Executive’s outstanding RSUs which
would have otherwise vested within one year following the Separation Date (being
20,882 RSUs if the Separation Date occurs on or before December 31, 2018) will
accelerate and vest as of the Separation Date and be settled in shares of
Company common stock, which will be delivered to the Executive within 60 days
after the Separation Date, net of shares of Company common stock withheld to
satisfy applicable withholding taxes; and

 

2

--------------------------------------------------------------------------------


 

2.              To the extent not previously vested in accordance with their
existing terms and conditions, with respect to the Executive’s outstanding
PVRSUs, all or a portion of the of the PVRSUs (if any) for the performance
period from January 1, 2016 through December 31, 2018 (being 14,654 PVRSUs) and
for the performance period from January 1, 2017 through December 31, 2019 (being
16,218 PVRSUs), to the extent that the performance goals applicable to such
PVRSUs are achieved, in each case as certified by the Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”) following the
completion of each such performance period, the Executive shall be entitled to
vest in and be paid a pro-rata portion of such achieved PVRSUs, if any, in
accordance with the terms of such PVRSUs, such pro-rata portion to be determined
based upon the portion of the full performance period applicable to each
particular PVRSU award during which the Executive was employed by the Company up
to the Separation Date plus 12 months (or, if less, assuming employment for the
entire performance period).  Any such vested PVRSUs shall be settled in shares
of Company common stock, which will be delivered to the Executive in accordance
with the terms of the applicable PVRSU award agreements, subject to Sections
2.5, 2.6 and 4.6 below, net of shares of Company common stock withheld to
satisfy applicable withholding taxes.  For the avoidance of doubt, the
Executive’s PVRSUs for the performance period from January 1, 2015 through
December 31, 2017 vested as of March 1, 2018 in accordance with their terms. 
Except as set forth above in this subsection (b)(i)(2), the Executive’s
then-outstanding PVRSUs shall not otherwise vest or accelerate and to the extent
not so vested pursuant to this subsection (b)(i)(2), such PVRSUs shall terminate
and be forfeited;

 

(ii)                                  If the completion of the Transaction
triggers the Separation Date, then the Executive’s RSUs and PVRSUs will vest as
follows:

 

1.              To the extent not previously vested in accordance with their
existing terms and conditions, all of the Executive’s outstanding RSUs (being
44,428 RSUs as of March 1, 2018) will accelerate and vest upon completion of the
Transaction, with settlement as provided by the terms associated with the
completion of the Transaction (“Vesting Plan”), net of shares of Company common
stock withheld to satisfy applicable withholding taxes; and

 

2.              To the extent not previously vested in accordance with their
existing terms and conditions, all or a portion of the Executive’s PVRSUs (if
any) for the performance period from January 1, 2016 through December 31, 2018
(being 14,654 PVRSUs) and the Executive’s PVRSUs for the performance period from
January 1,

 

3

--------------------------------------------------------------------------------


 

2017 through December 31, 2019 (being 16,218 PVRSUs), will vest upon completion
of the Transaction, to the extent that the performance goals applicable to such
PVRSUs are certified as achieved by the Compensation Committee following the
completion of each such performance period, with settlement pursuant to the
Vesting Plan. The Executive’s PVRSUs shall be settled in shares of Company
common stock, net of shares withheld to satisfy applicable withholding taxes. 
For the avoidance of doubt, the Executive’s PVRSUs for the performance period
from January 1, 2015 through December 31, 2017 vested as of March 1, 2018 in
accordance with their terms.

 

The Executive has no other outstanding Company incentive awards, equity awards
or equity rights, except as set forth in (x) subsection (b) above,
(y) subsection (j) below and (z) Section 2.3  below, in each case, to the extent
applicable.  For the avoidance of doubt, Executive is not entitled to any future
Company incentive awards or equity rights that may otherwise be provided to
officers or employees of the Company after the date of this Agreement.

 

(c)                                  The Executive shall continue to be eligible
to participate in the Company’s Officer Deferred Compensation Plan and
401(k) Plan up to and including the Separation Date, in accordance with the
terms thereof.

 

(d)                                 The Executive shall continue to participate
in the health plans in which she currently participates through the end of the
month in which the Separation Date occurs.  Following the Separation Date, the
Executive may elect to continue medical, dental and vision plan coverage in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act at her own expense.

 

(e)                                  [Intentionally omitted].

 

(f)                                   To the extent the Executive would
otherwise be entitled as an executive of the Company to participate in the
Company’s executive health physical program, such entitlement will be provided
to the Executive through December 31, 2018.

 

(g)                                  The Executive shall be eligible to continue
to use the vehicle provided to her through the Company’s executive car lease
program in which she currently participates, upon the same terms as currently
are in effect for her, through and until the Separation Date.  At that time, the
Executive shall have the option to purchase the vehicle in accordance with the
terms of such program for use, at her own expense.  If the Executive chooses not
to purchase the vehicle, the Executive shall relinquish the vehicle to the
Company’s Human Resources Department on or before the Separation Date.

 

(h)                                 The Executive shall be entitled to
outplacement services rendered by a company selected by the Company, provided
the services are utilized no later than 12 months following the Separation Date.

 

4

--------------------------------------------------------------------------------


 

(i)                                     The Executive may continue to use the
financial services provided through AYCO Company through the 2018 tax season
ending on October 15, 2019.

 

(j)                                    The Executive will receive a lump sum
cash payment, payable within 60 days after the Separation Date, in an amount
equal to the product of (i) the Executive’s target Incentive Compensation Award
for calendar year 2018 (equal to $630,000), multiplied by (ii) a fraction, the
numerator of which is the number of business and non-business days in calendar
year 2018 prior to the Separation Date and the denominator of which is 365.  By
way of example only, if the number of business and non-business days in calendar
year 2018 prior to the Executive’s Separation Date is 152, the payment provided
herein will be $262,356.16.  The payment set forth herein is subject to Sections
2.5, 2.6 and 4.6 below.

 

Notwithstanding any other provision of this Agreement or the Employment
Agreement, all payments to, vesting, benefits, and other rights of the Executive
under this Section 2.2 shall be subject to Sections 2.5, 2.6 and 4.6 of this
Agreement.  In addition, and without limitation of its rights at law or in
equity, the Company reserves the right to suspend any payments to, vesting,
benefits and other rights of the Executive if the Company has a commercially
reasonable belief that the Executive is in breach of any of the covenants
contained in the Employment Agreement, including but not limited to Section VII
therein, and/or Section 3 of this Agreement, or otherwise is in breach of any
representation, affirmation or acknowledgement made by Executive under this
Agreement, or the Executive Release as defined in Section 2.6 and attached
hereto as Exhibit A.

 

Except as provided in this Section 2.2 and, for the sake of clarity,
Section 2.3, Executive acknowledges and agrees that she is not entitled to any
other severance benefits under any other severance plan, arrangement, agreement
or program of the Company or its affiliates.

 

2.3                               European Rentals Sale.  The Executive will
receive an additional cash payment in connection with the sale of WDN’s European
rentals business in the amount of one million seven hundred and fifty thousand
dollars ($1,750,000) (the “Sales Incentive”).  The Sales Incentive will be paid,
less all applicable deductions and withholding, on the 60th day following the
Separation Date.

 

2.4                               Other Benefits.  Following the Separation
Date, the Executive will be paid any vested and accrued but not yet paid amounts
due under the terms and conditions of any other employee pension benefits in
accordance with the terms of such plan and applicable law.

 

2.5                               Code Section 409A. On the Separation Date, the
Executive is deemed to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) of the Internal Revenue Code (“Code”); as a result,
and notwithstanding any other provision of this Agreement or the Employment
Agreement,

 

(i)                                     with regard to any payment, the
providing of any benefit or any distribution of equity under this Agreement that
constitutes “deferred compensation” subject to Code Section 409A, payable upon
separation from service, such payment, benefit or distribution shall not be made
or provided prior to the

 

5

--------------------------------------------------------------------------------


 

earlier of (x) the expiration of the six-month period measured from the date of
the Separation Date (or, if later, her “separation from service” as referred to
in Code Section 409A) (as applicable, “409A Separation Date”) or (y) the date of
the Executive’s death; and

 

(ii)                                  on the first day of the seventh month
following the date of the 409A Separation Date or, if earlier, on the date of
death, (x) all payments delayed pursuant to Section 2.5(i) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal dates specified for them herein and (y) all distributions of equity
delayed pursuant to Section 2.5(i) shall be made to the Executive;

 

provided that, without limitation, the lump sum cash severance payment payable
to the Executive under Section 2.2(a) above, the vesting of the RSUs and PVRSUs
under Section 2.2(b) above, and the Sales Incentive payment payable to the
Executive under Section 2.3 above are each intended to qualify as a short-term
deferral under Treasury Regulation Section 1.409A-1(b)(4) and will be provided
within the time periods provided in Section 2.2 and 2.3, respectively.

 

2.6                               Waiver and Release.  Notwithstanding any other
provisions of this Agreement or the Employment Agreement to the contrary, this
Agreement shall not become effective, and neither the Company nor the Executive
shall have any rights or obligations under this Agreement, unless and until the
Executive General Release attached as Exhibit A hereto and made a part hereof
(the “Executive Release”) becomes effective pursuant to its terms.  Furthermore,
the payments, benefits, vesting and other rights provided to the Executive under
Section 2.2 and Section 2.3 of this Agreement (other than any payments,
benefits, vesting and other rights that are triggered by the Transaction
pursuant to the terms of the Company’s equity incentive plans and are not
subject to the execution and non-revocation of a release of claims) are subject
to, and contingent upon, the occurrence of the “Second Release Effective Date”
(as defined in the Executive Release). If the Second Release Effective Date does
not occur, the Executive shall have no right to any payments, benefits, vesting
or other rights (other than any payments, benefits, vesting and other rights
that are triggered by the Transaction pursuant to the terms of the Company’s
equity incentive plans and are not subject to the execution and non-revocation
of a release of claims) provided pursuant to Section 2.2 and Section 2.3 hereof.

 

2.7                               Indemnification.  From and after the
Separation Date, the Company will indemnify the Executive and advance and/or
reimburse related expenses, to the fullest extent permitted by the laws of the
state of incorporation of the Company (Delaware) and with the limitations set
forth under the Certificate of Incorporation and By-Laws of the Company.  In
addition, nothing herein shall affect the Executive’s rights, if any, to
indemnification, advancement, defense or related reimbursement pursuant to, and
subject to the terms and conditions of, any applicable D&O policies, any similar
insurance policies or applicable law.

 

6

--------------------------------------------------------------------------------


 

Section 3                                              Restrictive Covenants.

 

3.1    Post-Separation Covenants.  The Executive hereby acknowledges, agrees to,
and shall satisfy in full each of the Executive’s covenants, restrictions,
obligations and agreements set forth in the Employment Agreement, including but
not limited to Section VII therein, which are hereby incorporated into this
Agreement by reference as if fully set forth in this Agreement (“Post-Separation
Covenants”).  For the avoidance of doubt, unless otherwise stated in the
Employment Agreement or in this Agreement, such Post-Separation Covenants shall
remain in effect for two years after the Separation Date.  Notwithstanding
anything to the contrary set forth herein, the Executive shall not be bound by
the restrictions set forth in Paragraph C.ii. of Section VII of the Employment
Agreement and may assume a position with another company or entity that
otherwise would be in violation of this provision.  For the avoidance of doubt,
the Executive will remain bound by all other Post-Separation Covenants in
accordance with their terms.

 

The Executive agrees that all of the Post-Separation Covenants are fair and
reasonable and are an essential element of the payments, rights and benefits
provided to the Executive pursuant to this Agreement and Employment Agreement,
and but for the Executive’s agreement to comply therewith and herewith, the
Company would not have entered into this Agreement or executed the Employment
Agreement.

 

This Section 3.1 shall in all respects be subject to Paragraph 10 of the
Executive Release.

 

3.2     Confidential and Proprietary Information.                            The
Executive also acknowledges that in connection with her employment, she has had
access to information of a nature not generally disclosed to the public.  The
Executive agrees to keep confidential and not disclose to anyone, unless legally
compelled to do so, Confidential and Proprietary Information.  “Confidential and
Proprietary Information” includes but is not limited to all Company (including
affiliates and subsidiaries) business and strategic plans, financial details,
computer programs, manuals, contracts, current and prospective client and
supplier lists, and developments owned, possessed or controlled by the Company,
regardless of whether possessed or developed by the Executive in the course of
her employment.  Such Confidential and Proprietary Information may or may not be
designated as confidential or proprietary and may be oral, written or electronic
media.  “Confidential and Proprietary Information” shall not include information
that (a) was already publicly known at the time of disclosure to the Executive;
(b) subsequently becomes publicly known other than through disclosure by the
Executive; or (c) is generally known within the industry.  The Executive
understands that Confidential and Proprietary Information is owned and shall
continue to be owned solely by the Company.  The Executive agrees that she has
not and will not disclose, directly or indirectly, in whole or in part, any
Confidential and Proprietary Information except as may be required to respond to
a court order, subpoena, or other legal process.  In the event the Executive
receives a court order, subpoena, or notice of other legal process requiring the
disclosure of any information concerning the Company, including but not limited
to Confidential and Proprietary Information, to the extent permitted by law, the
Executive shall give the Company notice of such process within 48 hours of
receipt, in order to provide the Company with the opportunity to move to quash
or otherwise seek the preclusion of the disclosure of such information.  The
Executive acknowledges that she has complied and will continue to comply with
this commitment, both as an employee and after the end of her employment.  The
Executive also acknowledges her continuing obligations under the Company’s

 

7

--------------------------------------------------------------------------------


 

Business Principles.  This Section 3.2 shall in all respects be subject to
Paragraph 10 of the Executive Release.

 

Section 4                                              Miscellaneous.

 

4.1                               Modifications.  This Agreement may not be
modified or amended except in writing signed by each of the parties hereto.  No
term or condition of this Agreement shall be deemed to have been waived except
in writing by the party charged with such waiver.  A waiver shall operate only
as to the specific term or condition waived and shall not constitute a waiver
for the future or act as a waiver of anything other than that specifically
waived.

 

4.2                               Governing Law.  This Agreement has been
executed and delivered in the State of New Jersey and its validity,
interpretation, performance and enforcement shall be governed by the internal
laws of the State of New Jersey (without reference to its conflict of laws
rules).

 

4.3                               Arbitration.

 

(a)                                 Any controversy, dispute or claim arising
out of or relating to this Agreement or the breach hereof which cannot be
settled by mutual agreement of the parties hereto (other than with respect to
the matters covered by Section 3 of this Agreement or the covenants,
restrictions, and obligations of Executive under the  Employment Agreement, for
which the Company may, but shall not be required to, seek injunctive and/or
other equitable relief in a judicial proceeding; in conjunction with the
foregoing, the Executive acknowledges that the damages resulting from any breach
of any such matter or provision would be irreparable and agrees that the Company
has the right to apply to any court of competent jurisdiction for the issuance
of a temporary restraining order to maintain the status quo pending the outcome
of any proceeding) shall be finally settled by binding arbitration in accordance
with the Federal Arbitration Act (or if not applicable, the applicable state
arbitration law) as follows:  Any party who is aggrieved shall deliver a notice
to the other party hereto setting forth the specific points in dispute.  Any
points remaining in dispute twenty (20) days after the giving of such notice may
be submitted to arbitration in New Jersey, to the American Arbitration
Association, before a single arbitrator appointed in accordance with the
Employment Arbitration Rules of the American Arbitration Association, modified
only as herein expressly provided.  After the aforesaid twenty (20) days, either
party hereto, upon ten (10) days’ notice to the other, may so submit the points
in dispute to arbitration.  The arbitrator may enter a default decision against
any party who fails to participate in the arbitration proceedings.

 

(b)                                 The decision of the arbitrator on the points
in dispute shall be final, unappealable and binding, and judgment on the award
may be entered in any court having jurisdiction thereof.

 

(c)                                  Except as otherwise provided in this
Agreement, the arbitrator shall be authorized to apportion his or her fees and
expenses and the reasonable attorneys’ fees and expenses of any such party as
the arbitrator deems appropriate.  In the absence of

 

8

--------------------------------------------------------------------------------


 

any such apportionment, the fees and expenses of the arbitrator shall be borne
equally by each party, and each party shall bear the fees and expenses of its
own attorney.

 

(d)                                 The parties hereto agree that this
Section 4.3 has been included to rapidly and inexpensively resolve any disputes
between them with respect to this Agreement, and that this Section 4.3 shall be
grounds for dismissal of any court action commenced by either party hereto with
respect to this Agreement, other than court actions commenced by the Company
with respect to any matter covered by Section 3 of this Agreement or covenants,
restrictions, and obligations of the Executive under the Employment Agreement
and other than post-arbitration court actions seeking to enforce an arbitration
award.  In the event that any court determines that this arbitration procedure
is not binding, or otherwise allows any litigation regarding a dispute, claim,
or controversy covered by this Agreement to proceed, the parties hereto hereby
waive any and all rights to a trial by jury in or with respect to such
litigation.

 

(e)                                  The parties shall keep confidential, and
shall not disclose to any person the existence of the controversy hereunder, the
referral of any such controversy to arbitration, or the status of resolution
thereof.  This Section 4.3(e) shall in all respects be subject to Paragraph 10
of the Executive Release.

 

4.4                               Survival.  Section VI through and including
Section XIX of the Employment Agreement shall continue in full force and effect
in accordance with their respective terms (except as modified by this
Agreement), notwithstanding the execution and delivery by the parties of this
Agreement.  All of the Executive’s obligations, covenants and restrictions under
the Employment Agreement, any confidentiality agreement, any non-disclosure
agreement, and the Company’s Business Principles shall survive and continue in
full force and effect.  This Section 4.4 shall in all respects be subject to
Paragraph 10 of the Executive Release.

 

4.5                               Enforceability; Severability.  It is the
intention of the parties that the provisions of this Agreement shall be enforced
to the fullest extent permissible under applicable law.  All provisions of this
Agreement are intended to be severable.  In the event any provision or
restriction contained herein is held to be invalid or unenforceable in any
respect, in whole or in part, such finding shall in no way affect the validity
or enforceability of any other provision of this Agreement.  The parties hereto
further agree that any such invalid or unenforceable provision shall be deemed
modified so that it shall be enforced to the greatest extent permissible under
law, and to the extent that any court of competent jurisdiction determines any
restrictions herein to be unenforceable in any respect, such court may limit
this Agreement to render it enforceable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement to the fullest
extent permissible.

 

4.6                               Withholding.  All payments and benefits
payable pursuant to this Agreement shall be subject to reduction by all
applicable withholding, social security and other federal, state and local taxes
and deductions.

 

9

--------------------------------------------------------------------------------


 

4.7                               Code Section 409A Compliance.

 

(a)                                 It is intended that this Agreement comply
with the provisions of Code Section 409A and all regulations, guidance and other
interpretive authority issued thereunder (“Code Section 409A”), and this
Agreement shall be construed and applied in a manner consistent with this
intent.  Notwithstanding any other provision herein to the contrary, to the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits under this Agreement is subject to Code Section 409A, reimbursement of
any such expense shall be made by no later than December 31 of the year
following the calendar year in which such expense is incurred.  Each and every
payment under this Agreement shall be treated as a right to receive a series of
separate payments under Treasury Regulation Section 1.409A-2(b)(2)(iii).

 

(b)                                 Notwithstanding anything herein to the
contrary, in no event whatsoever shall the Company or any of its affiliates be
liable for any tax, additional tax, interest or penalty that may be imposed on
the Executive pursuant to Code Section 409A or for any damages for failing to
comply with Code Section 409A.

 

4.8                               Notices.  All notices or other communications
hereunder shall not be binding on either party hereto unless in writing, and
delivered to the other party thereto at the following address:

 

If to the Company:

 

Wyndham Worldwide Corporation

22 Sylvan Way

Parsippany, NJ 07054

Attn:  Stephen P. Holmes, Chairman and Chief Executive Officer

 

If to the Executive:

 

Gail Mandel

[                     ]

[                     ]

 

With a copy to:

 

Orloff, Lowenbach, Stifelman & Siegel, P.A.

101 Eisenhower Parkway, Suite 400

Roseland, New Jersey 07068

Attn: Adam M. Haberfield, Esq.

 

Notices shall be deemed duly delivered upon hand delivery at the above address,
or one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail.  Any party may change its address for
notice by delivery of written notice thereof in the manner provided.

 

4.9                               Assignment.  This Agreement is personal in
nature to the Company and the rights and obligations of the Executive under this
Agreement shall not be assigned or transferred by the

 

10

--------------------------------------------------------------------------------


 

Executive.  The Company may assign this Agreement to any successor to all or a
portion of the business and/or assets of the Company, provided that the Company
shall require such successor to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

4.10                        Jurisdiction.  Subject to Section 4.3(a) of this
Agreement, in any suit, action or proceeding seeking to enforce any provision of
this Agreement, the Executive hereby (a) irrevocably consents to the exclusive
jurisdiction of any federal court located in the State of New Jersey or any of
the state courts of the State of New Jersey; (b) waives, to the fullest extent
permitted by applicable law, any objection which she may now or hereafter have
to the laying of venue of any such suit, action or proceeding in any such court
or that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum; and (c) agrees that process in any such suit,
action or proceeding may be served on her anywhere in the world, whether within
or without the jurisdiction of such court, and, without limiting the foregoing,
irrevocably agrees that service of process on such party, in the same manner as
provided for notices in Section 4.8 of this Agreement, shall be deemed effective
service of process on such party in any such suit, action or proceeding.   The
Executive and Company agree to waive any right to a jury in connection with any
judicial proceeding.

 

4.11                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same document.

 

4.12                        Headings.  The headings in this Agreement are
intended solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

 

4.13                        Entire Agreement.  This Agreement (including the
Executive Release to be executed and delivered by the Executive pursuant to
Section 2.6 above) is entered into between the Executive and the Company as of
the date hereof and constitutes the entire understanding and agreement between
the parties hereto and, other than as set forth in Section 4.4 of this
Agreement, supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, concerning the subject
matter hereof, including, without limitation, the Employment Agreement. All
negotiations by the parties concerning the subject matter hereof are merged into
this Agreement, and there are no representations, warranties, covenants,
understandings or agreements, oral or otherwise, in relation thereto by the
parties hereto other than those incorporated herein.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

 

WYNDHAM WORLDWIDE CORPORATION

 

 

 

By:

/s/ Mary Falvey

 

 

Name:

Mary Falvey

 

 

Title:

Chief Human Resources Officer

 

 

 

/s/ Gail Mandel

 

Executive: Gail Mandel

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTIVE GENERAL RELEASE

 

I, Gail Mandel (“I” or “Executive”), on behalf of myself and my heirs,
executors, administrators and assigns, in consideration of my Separation and
Release Agreement with Wyndham Worldwide Corporation, a Delaware corporation
(the “Company”), dated as of May   , 2018 and effective as of January 2, 2018
(the “Agreement”), to which this Executive General Release (this “Executive
Release”) is attached, do hereby knowingly and voluntarily release and forever
discharge the Company and its affiliates and subsidiaries, and each of its and
their past and future subsidiaries, affiliates, divisions, joint ventures,
directors, members, officers, executives, employees, agents and stockholders (in
their capacity as such), and any and all employee benefit plans maintained by
any of the above entities and their respective plan administrators, committees,
trustees and fiduciaries individually and in their representative capacities,
and its and their respective predecessors, successors and assigns (both
individually and in their representative capacities) (collectively, the
“Released Parties”), from any and all actions, causes of action, covenants,
contracts, claims, charges, demands, suits, and liabilities whatsoever, which I
or my heirs, executors, administrators, successors or assigns ever had, now have
or may have arising prior to or on the date upon which I execute and/or
re-execute (as applicable) this Executive Release (“Claims”), including any
Claims arising out of or relating in any way to my employment with the Company
and its affiliates through the date upon which I execute and/or re-execute (as
applicable) this Executive Release or end of my employment from the Company and
its affiliates.

 

1.                                      By signing and/or re-executing this
Executive Release, I am providing a complete waiver of all Claims that may have
arisen, whether known or unknown, up until and including the date upon which I
execute and/or re-execute (as applicable) this Executive Release.  This
includes, but is not limited to Claims under or with respect to:

 

i.                                                          any and all matters
arising out of my employment by the Company or any of the Released Parties
through the date upon which I execute and/or re-execute (as applicable) this
Executive Release and the cessation of said employment, and including, but not
limited to, any alleged violation of the National Labor Relations Act (“NLRA”),
any claims for discrimination of any kind under the Age Discrimination in
Employment Act of 1967 (“ADEA”) as amended by the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964 (“Title
VII”), Sections 1981 through 1988 of Title 42 of the United States Code, the
Executive Retirement Income Security Act of 1974 (“ERISA”) (except for vested
benefits which are not affected by this agreement), the Americans With
Disabilities Act of 1990, as amended (“ADA”), the Fair Labor Standards Act
(“FLSA”), the Occupational Safety and Health Act (“OSHA”), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Federal Family and
Medical Leave Act (“FMLA”), the Federal Worker Adjustment Retraining
Notification Act (“WARN”), the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”); and

 

--------------------------------------------------------------------------------


 

ii.                                                       The Genetic
Information Nondiscrimination Act of 2008; Family Rights Act; Fair Employment
and Housing Act; Unruh Civil Rights Act; Statutory Provisions Regarding the
Confidentiality of AIDS; Confidentiality of Medical Information Act; Parental
Leave Law; Apprenticeship Program Bias Law; Equal Pay Law; Whistleblower
Protection Law; Military Personnel Bias Law; Statutory Provisions Regarding
Family and Medical Leave; Statutory Provisions Regarding Electronic Monitoring
of Executives; The Occupational Safety and Health Act, as amended; Obligations
of Investigative Consumer Reporting Agencies Law; Political Activities of
Executives Law; Domestic Violence Victim Employment Leave Law; Court Leave; the
United States or New Jersey Constitutions; any Executive Order or other order
derived from or based upon any federal regulations; and

 

iii.                                                    The New Jersey Law
Against Discrimination; The New Jersey Civil Rights Act; The New Jersey Family
Leave Act; The New Jersey State Wage and Hour Law; The Millville Dallas
Airmotive Plant Job Loss Notification Act; The New Jersey Conscientious
Executive Protection Act; The New Jersey Equal Pay Law; The New Jersey
Occupational Safety and Health Law; The New Jersey Smokers’ Rights Law; The New
Jersey Genetic Privacy Act; The New Jersey Fair Credit Reporting Act; The New
Jersey Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers’ Compensation Claim; New Jersey laws regarding Political Activities of
Executives, Lie Detector Tests, Jury Duty, Employment Protection, and
Discrimination; and

 

iv.                                                   any other federal, state
or local civil or human rights law, or any other alleged violation of any local,
state or federal law, regulation or ordinance, and/or public policy, implied or
expressed contract, fraud, negligence, estoppel, defamation, infliction of
emotional distress or other tort or common-law claim having any bearing
whatsoever on the terms and conditions and/or cessation of my employment with
the Company, including, but not limited to, all claims for any compensation
including salary, back wages, front pay, bonuses or awards, incentive
compensation, performance-based grants or awards, severance pay, vacation pay,
stock grants, stock unit grants, stock options, or any other form of equity
award, fringe benefits, disability benefits, severance benefits, reinstatement,
retroactive seniority, pension benefits, contributions to 401(k) plans, or any
other form of economic loss; all claims for personal injury, including physical
injury, mental anguish, emotional distress, pain and suffering, embarrassment,
humiliation, damage to name or reputation, interest, liquidated damages, and
punitive damages; and all claims for costs, expenses, and attorneys’ fees.

 

Executive further acknowledges that Executive later may discover facts different
from or in addition to those Executive now knows or believes (or knows or
believes upon such re-execution) to be true regarding the matters released or
described in this Executive Release, and even so Executive agrees that the
releases and agreements contained in this Executive Release shall remain
effective in all respects notwithstanding any later discovery of any different
or additional facts.

 

Notwithstanding anything to the contrary herein, this Executive Release shall
not apply to, and nothing herein constitutes a release or waiver by Executive
of: (a) any obligations of the

 

2

--------------------------------------------------------------------------------


 

Company or rights of Executive under the terms of the Agreement, (b) any claim
or right that may arise after the date Executive executes and/or re-executes (as
applicable) this Executive Release, (c) any 401(k) plan benefits due Executive
pursuant to the terms and conditions of any Company 401(k) plan in which
Executive was a participant on or prior to the Separation Date (as defined in
the Agreement), (d) any benefits that are due or may be due to Executive under
the Wyndham Worldwide Health and Welfare Plan in which Executive was a
participant on or prior to the Separation Date, and (e) any claim or right
Executive may have to indemnification, advancement, defense or related
reimbursement pursuant to, and subject to the terms and conditions of, any
applicable D&O policies or any similar insurance policies, the Company’s
Certificate of Incorporation or By-Laws, or applicable law (claims with respect
to any of the foregoing, collectively, “Excluded Claims”).  Executive
acknowledges and agrees that, except with respect to Excluded Claims, the
Company and the Released Parties have fully satisfied any and all obligations
whatsoever owed to Executive arising out of her employment with the Company or
any of the Released Parties through the date upon which Executive executes
and/or re-executes (as applicable) this Executive Release and the cessation of
her employment with the Company or any of the Released Parties and that no
further payments or benefits are owed to Executive by the Company or any of the
Released Parties.  This Paragraph 1 shall in all respects be subject to
Paragraph 10 of this Executive Release.

 

2.                                      Executive understands and agrees that
she would not receive the payments and benefits specified in Section 2.2 and
Section 2.3 of the Agreement, except for her execution and re-execution of this
Executive Release and her satisfaction of her obligations contained in the
Agreement and this Executive Release, and that such consideration is greater
than any amount to which she would otherwise be entitled.

 

3.                                      As of the date upon which Executive
executes and/or re-executes (as applicable) this Executive Release, Executive
acknowledges that she does not have any current charge, complaint, grievance or
other proceeding against any of the Released Parties pending before any local,
state or federal agency regarding her employment or separation from employment. 
This Paragraph 3 shall in all respects be subject to Paragraph 10 of this
Executive Release.

 

4.                                      The Company and Executive acknowledge
that Executive cannot waive her right to file a charge, testify, assist, or
participate in any manner in an investigation, hearing, or proceeding under the
federal civil rights laws or federal whistleblower laws.  Therefore,
notwithstanding the provisions set forth herein, nothing contained in the
Agreement or Executive Release is intended to nor shall it prohibit Executive
from filing a charge with, or providing information to, the United States Equal
Employment Opportunity Commission (“EEOC”) or other federal, state or local
agency or from participating or cooperating in any investigation or proceeding
conducted by the EEOC or other governmental agency.  With respect to a claim for
employment discrimination brought to the EEOC or state/local equivalent agency
enforcing civil rights laws, Executive waives any right to personal injunctive
relief and to personal recovery, damages, and compensation of any kind payable
by any Released Party with respect to the claims released in the Agreement or
Executive Release as set forth in herein.

 

5.                                      As of the date upon which Executive
executes and/or re-executes (as applicable) this Executive Release, Executive
affirms that she has not knowingly provided, either directly or indirectly, any
information or assistance to any party who may be considering or is taking legal

 

3

--------------------------------------------------------------------------------


 

action against the Released Parties with the purpose of assisting such person in
connection with such legal action.  Executive understands that if this Agreement
and Executive Release were not signed and re-executed, she would have the right
to voluntarily provide information or assistance to any party who may be
considering or is taking legal action against the Released Parties.  Executive
hereby waives that right and agrees that she will not provide any such
assistance other than the assistance in an investigation or proceeding conducted
by the EEOC or other federal, state or local agency, or pursuant to a valid
subpoena or court order.  This Paragraph 5 shall in all respects be subject to
Paragraph 10 of this Executive Release.

 

6.                                      As of the date upon which Executive
executes and/or re-executes (as applicable) this Executive Release, Executive
represents that she has not and agrees that she will not in any way disparage
the Company or any Released Party, their current and former officers, directors
and employees, or make or solicit any comments, statements, or the like to the
media or to others that may be considered to be derogatory or detrimental to the
good name or business reputation of any of the aforementioned parties or
entities.  This Paragraph 6 shall in all respects be subject to Paragraph 10 of
this Executive Release.

 

7.                                      Executive agrees, in addition to
obligations set forth in the Agreement, to cooperate with and make herself
available to the Company or any of its successors (including any past or future
subsidiary of the Company), Released Parties, or its or their General Counsel,
as the Company may reasonably request, to assist in any matter, including giving
truthful testimony in any litigation or potential litigation, over which
Executive may have knowledge, information or expertise.  Executive shall be
reimbursed, to the extent permitted by law, any reasonable costs associated with
such cooperation, provided those costs are pre-approved by the Company prior to
Executive incurring them.  Executive acknowledges that her agreement to this
provision is a material inducement to the Company to enter into the Agreement
and to pay the consideration described herein.

 

8.                                      As of the date upon which Executive
re-executes this Executive Release, Executive acknowledges and confirms that she
has returned all Company property to the Company including, but not limited to,
all Company confidential and proprietary information in her possession,
regardless of the format and no matter where maintained.  Executive also
certifies that all electronic files residing or maintained on any personal
computer devices (thumb drives, tablets, personal computers or otherwise) will
be returned and no copies retained.  Executive also has returned her
identification card, and computer hardware and software, all paper or computer
based files, business documents, and/or other Business Records or Office
Documents as defined in the Company Document Management Program, as well as all
copies thereof, credit and procurement cards, keys and any other Company
supplies or equipment in her possession.  In addition, as of the date upon which
Executive re-executes this Executive Release, Executive confirms that any
business related expenses for which she seeks or will seek reimbursement have
been, or will be, documented and submitted to the Company within 10 business
days after the Separation Date (as defined in the Agreement).  Finally, as of
the date upon which Executive re-executes this Executive Release, any amounts
owed to the Company have been paid.  This Paragraph 8 shall in all respects be
subject to Paragraph 10 of this Executive Release.

 

9.                                      Executive acknowledges and agrees that
in the event Executive has been reimbursed for business expenses, but has failed
to pay her American Express bill or other Company-issued

 

4

--------------------------------------------------------------------------------


 

charge card or credit card bill related to such reimbursed expenses, Executive
shall promptly pay any such amounts within 7 days after any request by the
Company and, in addition, the Company has the right and is hereby authorized to
deduct the amount of any unpaid charge card or credit card bill from the
severance payments or otherwise suspend payments or other benefits in an amount
equal to the unpaid business expenses without being in breach of the Agreement.

 

10.                               Except as otherwise set forth in Paragraph 4
of this Executive Release, nothing contained in this Executive Release or in the
Agreement is intended to nor shall it limit or prohibit Executive, or waive any
right on her part, to initiate or engage in communication with, respond to any
inquiry from, otherwise provide information to or obtain any monetary recovery
from, any federal or state regulatory, self-regulatory, or enforcement agency or
authority, as provided for, protected under or warranted by applicable law, in
all events without notice to or consent of the Company.

 

11.                               Executive agrees that neither the Agreement
nor this Executive Release, nor the furnishing of the consideration for this
Executive Release, shall be deemed or construed at any time for any purpose as
an admission by the Company of any liability or unlawful conduct of any kind,
which the Company denies.

 

12.                               Executive understands that she has 45 calendar
days within which to consider this Executive Release before signing it.  The 45
calendar day period shall begin on January 3, 2018, the day after it was
presented to Executive.  After signing this Executive Release, Executive may
revoke her signature within 7 calendar days (“Revocation Period”).  In order to
revoke her signature, Executive must deliver written notification of that
revocation marked “personal and confidential” to Stephen P. Holmes, Chairman and
Chief Executive Officer, Wyndham Worldwide Corporation, 22 Sylvan Way,
Parsippany, NJ 07054.  Notice of such revocation must be received within the
seven (7) calendar days referenced.  Executive understands that neither this
Executive Release nor the Agreement will become effective or enforceable until
this Revocation Period has expired and there has been no revocation by
Executive, and the Company does not reasonably believe the Executive is in
breach of any of the covenants contained in the Employment Agreement or
Section 3 of the Agreement, or otherwise is in breach of any representations,
affirmations or acknowledgements Executive has made under this Executive Release
or the Agreement.

 

13.                               The Company’s obligations set forth in
Section 2.2 and Section 2.3 of the Agreement are expressly contingent upon
Executive’s re-execution and non-revocation of this Executive Release within
forty-five (45) days following the Separation Date.  Upon Executive’s
re-execution of this Agreement (the “Re-Execution Date”), Executive advances to
the Re-Execution Date her release of all Claims.  Executive has seven
(7) calendar days from the Re-Execution Date to revoke her re-execution of this
Agreement.  In order to revoke her signature, Executive must deliver written
notification of that revocation marked “personal and confidential” to Stephen P.
Holmes, Chairman and Chief Executive Officer, Wyndham Worldwide Corporation, 22
Sylvan Way, Parsippany, NJ 07054.  Notice of such revocation must be received
within the seven (7) calendar days referenced above.  If Executive does not
re-execute this Executive Release or if Executive revokes such re-execution, the
Agreement and the previously executed Executive Release shall remain in full
force and effect, but neither Company nor Executive shall have any rights or
obligations under Section 2.2 or Section 2.3 of the Agreement.  Provided that
Executive does not revoke her re-execution of the Executive Release within such
seven (7) day period, the

 

5

--------------------------------------------------------------------------------


 

“Second Release Effective Date” shall occur on the eighth (8th) calendar day
after the date on which Executive re-executes the signature page of this
Executive Release.

 

EXECUTIVE HAS READ AND FULLY CONSIDERED THIS EXECUTIVE RELEASE, SHE UNDERSTANDS
IT AND KNOWS SHE IS GIVING UP IMPORTANT RIGHTS, AND IS DESIROUS OF EXECUTING
(AND RE-EXECUTING, AS APPLICABLE) AND DELIVERING THIS EXECUTIVE RELEASE. 
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS SHE HAD OR MIGHT HAVE AGAINST THE COMPANY AND ITS AFFILIATES (OTHER THAN
EXCLUDED CLAIMS); AND SHE ACKNOWLEDGES THAT SHE IS NOT RELYING ON ANY OTHER
REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS EXECUTIVE RELEASE OR THE
AGREEMENT.  HAVING ELECTED TO EXECUTE (AND RE-EXECUTE, AS APPLICABLE) THIS
EXECUTIVE RELEASE, TO FULFILL THE PROMISES SET FORTH HEREIN AND IN THE
AGREEMENT, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN THE
AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, EXECUTES
(AND RE-EXECUTES, AS APPLICABLE) AND DELIVERS THIS EXECUTIVE RELEASE.

 

EXECUTIVE HAS BEEN ADVISED OF EXECUTIVE’S RIGHT TO CONSULT WITH HER LEGAL
COUNSEL PRIOR TO EXECUTING (AND RE-EXECUTING, AS APPLICABLE) THIS EXECUTIVE
RELEASE AND THE AGREEMENT.

 

IF THIS DOCUMENT IS RETURNED EARLIER THAN 45 DAYS, THEN EXECUTIVE ADDITIONALLY
ACKNOWLEDGES AND WARRANTS THAT SHE HAS VOLUNTARILY AND KNOWINGLY WAIVED THE 45
DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A SHORTENED PERIOD OF TIME IS NOT
INDUCED BY THE COMPANY THROUGH FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR
ALTER THE OFFER PRIOR TO THE EXPIRATION OF THE 45 DAYS, OR BY PROVIDING
DIFFERENT TERMS TO EXECUTIVE IF SHE SIGNS (OR RE-EXECUTES, AS APPLICABLE) THIS
EXECUTIVE RELEASE PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

 

THEREFORE, the Executive voluntarily and knowingly executes and/or re-executes
this Executive Release as of the dates set forth below.

 

 

 

 

Gail Mandel

 

Date Signed:

 

 

 

NOT TO BE RE-EXECUTED

 

PRIOR TO THE SEPARATION DATE

 

 

 

/s/ Gail Mandel

 

Gail Mandel

 

Date Signed: June 1, 2018

 

6

--------------------------------------------------------------------------------